DETAILED ACTION

This office action is in response to the claims filed 8/13/2019.  Claims 1-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:   Claim 2, lines 1-2 recite, “each side of the two round disks of the massage roller is provides (sic) with an outer disk”; it is suggested to amend the claim to recited --is provided-- to make the claim more grammatically correct.  Claim 8, lines 1-2, recite, “wherein the second motor disposed in the accepting slot”; it is suggested to amend the claim to recite --is disposed-- to make the claim more grammatically correct.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses (e.g. reference characters 24, 241, 232, 23 in claim 4).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the massaging unit" in lines 4.  There is insufficient antecedent basis for this limitation in the claim, as a plurality of massaging units have been previously recited, and it is unclear which one of the massaging units is being referred back to.  For purposes of examination, it is considered that the limitation refers back to each one of the plurality of massaging units.
Regarding claim 2, lines 1-2 recite, “each side of the two round disks of the massage roller is provides (sic) with an outer disk”.  It is unclear whether each side of each of the two round disk is provided with an outer disk (for a total of four outer disks) or whether each side of the massage roller is provided with an outer disk (for a total of two outer disks).  For purposes of examination, it is considered that each side of the massage roller is provided with an outer disk, as shown in fig 4.  Line 2 recites, “the massage roller”; there is insufficient antecedent basis for this limitation in the claim, as a massage roller mechanism has been previously recited and it is unclear whether “the 
Claim 3 recites the limitation "the massage roller" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, line 6 recites, “a respective massaging roller”.  It is unclear whether “a respective massaging roller” refers back to the massage roller mechanism of claim 1 (i.e. the respective massage roller comprise the structure of the massage roller mechanism of claim 1), or whether they are massaging rollers in addition to the massage roller mechanism of claim 1 (i.e. the device includes a massage roller mechanism and two massaging rollers). 
Claim 8 recites the limitation "the accepting slot" in line 2 and “the two assembling apertures” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Line 6 recites, “the two shaft rods”; there is insufficient antecedent basis for this limitation because only one shaft rod has been previously recited. For purposes of examination, it is considered that the limitations refers back to two sides of the previously recited shaft rod.
Claims 5-7 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (6,056,709) in view of Fradkin (5,551,951) and Yamasaki (4,782,823).
Regarding claim 1, Hashimoto in figs 1-7 discloses a massage roller mechanism comprising: two round disks (81) (pair of drum-shaped members) (col 5, ln 15-22) and a plurality of massaging units (82) (rolling members) between the two round disks (81) (col 5, ln 22-26), a shaft (3) (driven rotary shaft) connecting the two round disks (81) (via center opening) (col 5, ln 18-20), a plurality of through apertures (as shown in fig 5, holding shafts (82) are disposed in indented portion of two round disk forming an aperture) evenly and respectively disposed around the shaft (3) on the two round disks (81) (as shown in fig 5, holding shafts (83) of massage units are connected to an aperture in the two round disks (81) and massage units are evenly and respectively disposed around the perimeter of the two round disks (81) (col 5, ln 27-32), the massaging unit utilizing an band (83) (holding shaft) to connect a plurality of massage beans (84) (rotary members) (col 5, ln 27-32), and the massaging units are secured onto each through aperture between the two round disks via the elastic band (as shown 
Hashimoto does not disclose the band is elastic.
However, Fradkin in figs 1-2 discloses a seat device including a backrest (1) including a frame (12) and a massaging device comprising a plurality of bands (14) (metal rods) configured to connect a plurality of massage beans (10) to the frame (12) (col 3, In 64-col 4, In 9), and wherein the bands (14) are made from an elastic material (spring-resilient metallic rods) (col 4, In 2-4),
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the effective filing date of the invention to modify the bands of Hashimoto to be constructed from an elastic material such as spring-resilient metallic rods as taught by Fradkin in order to allow the bands to adapt itself to the body lines of an individual and provide slow massage (Fradkin, col 3, In 17-23).
The now-modified Hashimoto’s device does not disclose the rotary member comprises a plurality of massage beans.
However, Yamasaki teaches a massaging device including a massage roller mechanism including a massage unit disposed between two round disks (8) (end flanges of drum cylinder), the massage mechanism including a shaft (9) (bars) having a plurality of massage beans (94) (ellipsoidal massage members) (col 2, ln 28-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotary members of modified Hashimoto to comprise a plurality of massage beans comprising a plurality of ellipsoidal members as taught by Yamasaki as it would be a substitution of one known massaging 
Regarding claim 2, Hashimoto discloses, wherein each side of the two round disks (81) of the massage roller is provides with an outer disk (as shown in fig 1, first disk (81) on inner portion is provided with a first outer disk comprising a rotary plate (4), and second disk on outer portion is provided with a second outer disk comprising gear wheel (31) (col 4, ln 1-10).
Regarding claim 3, Hashimoto discloses the massage roller is employed in a massage device (included in a portable massage device) (col 1, ln 6-10).
Regarding claim 7, modified Hashimoto disclose the two massaging rollers (8 of Hashimoto) are covered by a soft cover (9 of Hashimoto) (Hashimoto, col 5, ln 39-44).  
Modified Hashimoto does not disclose the cover is a cloth cover.
However, Yamasaki teaches a massage roller device including a massage roller (7) (rotating roll), wherein the massage roller (7) is covered by a cloth cover (15) (col 3, ln 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of modified Hashimoto to be a cloth cover as taught by Yamasaki so that the massaging rollers can contact the affected part of the user with as little shock as possible (col 3, ln 10-14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/545,886 in view of Yamasaki and Fradkin. 
Regarding claim 1, application claim 1 is broader than reference application claim 4 (incorporating claim 1, from which claim 4 depends from) in at least in aspect as shown below:
Application claim 1
Reference application claim 4
1. A massage roller mechanism comprising: 
(1) two round disks 
and  (2) a plurality of massaging units between the two round disks, (3) a shaft connecting the two round disks, 
a plurality of through apertures evenly and respectively disposed around the 





4. The rotatable leg massage device as claimed in claim 1, wherein the two massaging rollers 
(1) each further comprise a circular disk connected to (3) a shaft, and the two circular disks are provided with (2) a plurality of massaging units there between, the first motor drives a central shaft 5to rotate with the shaft of the two massaging rollers together.


The difference between application claim 1 and reference application claim 4 is that reference application claim 4 recites additional limitations, such as a base, a swinging arm, a first motor, and a second motor.  

However, Yamasaki teaches a massaging device including a massage roller mechanism including a massage unit disposed between two round disks (8) (end flanges of drum cylinder), a plurality of through apertures (as shown in fig 4, bars (9) are disposed within an aperture in round disks (8)) evenly and respectively disposed around the shaft (3) on the two round disks (8) (equally angularly spaced) (col 2, ln 38-41), the massaging unit utilizing a band (9) (bars) to connect a plurality of massage beans (94) (ellipsoidal massage members) (col 2, ln 28-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massaging rollers of reference claim 4 by providing a plurality of through apertures evenly and respectively disposed around the shaft on the two round disks, the massaging unit utilizing a band to connect a plurality of massage beans, and the massaging units are secured onto each through aperture between the two round disks via the band as taught by Yamasaki as it would be a substitution of one known massaging member for another in order to achieve the predictable result of providing a massage using a plurality of ellipsoidal massage beans rotated by a driving motor (Yamasaki, col 1, ln 15-21).
The now-modified reference application claim 4’s device does not disclose the band is elastic.

Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the effective filing date of the invention to modify the bands of modified reference application claim 4 to be constructed from an elastic material such as spring-resilient metallic rods as taught by Fradkin in order to allow the bands to adapt itself to the body lines of an individual and provide slow massage (Fradkin, col 3, In 17-23).
Regarding claim 3, claim 1 of the reference application discloses the limitations of application claim 3, as reference application claim 1 discloses the device is a rotatable leg massage device.  
Regarding claim 4, claim 1 of the reference application discloses the limitations of application claim 1.  
Regarding claim 7, modified reference application claim 3 discloses a massage roller. 
Modified reference application claim 3 does not disclose the two massaging rollers are covered by a cloth cover.
However, Yamasaki teaches a massage roller device including a massage roller (7) (rotating roll), wherein the massage roller (7) is covered by a cloth cover (15) (col 3, ln 10-14).
.
	This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of the record, Hashimoto, Fradkin, and Yamasaki, disclose the limitations of claim 1, Chen (2005/0090769) discloses a leg massaging device including a massage device incorporated in a footrest including a base (1) (chair) and a swinging arm (21) (outer frame) (para [0022]) having a massaging end and a swinging end, the massaging end providing with two massage rollers (see fig 6) and a first motor (28) configured to rotate the two massage rollers (22) (para [0022]), Yin et al (2015/0021969) disclose a footrest for a chair including base (10) (seat) including a pair of assembling posts (11) (side panels) and a swing arm (20) (folding frame) (para [0022]) and a motor (52) (first stage DC motor) configured to drive the swinging arm (20) to rotate around the base (10) (para [0027]); and Siegal (3,116,955) discloses a footrest incuding a limiting baffle (20, 21) (end plates including slots (31) to limit pivotal movement of the footrest member (19)) (col 2, ln 70-col 3, ln 10).  However, the prior art of record does not disclose the combination of the limiting baffle behind and between the two assembling posts; the swinging arm disposed between the two assembling .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu (2004/0030274), Yang (2011/0034839), and Marten (7,192,406) disclose rolling massaging devices, and Shimizu (2006/0006724) disclose a massaging footrest device. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785